                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff- Respondent,                          Case No. 16-20344

v.                                                             Honorable Thomas L. Ludington

ROBERT RAY CASTILLO,

            Defendant-Petitioner.
_______________________________________/

     ORDER DENYING PETITIONER’S MOTION TO VACATE AND GRANTING
                  RESPONDENT’S MOTION TO DISMISS

       On May 11, 2016, Petitioner, Robert Ray Castillo, was indicted for aggravated sexual abuse

and sexual abuse. ECF No. 12. He pled guilty on December 7, 2016 (ECF No. 36) and was

sentenced on September 12, 2017 (ECF Nos. 50, 51). Petitioner did not appeal. On April 29, 2019,

Petitioner filed a petition for writ of habeas corpus, arguing he is eligible for relief under 28 U.S.C.

§ 2255. ECF No. 52. The case was transferred to the Eastern District of Virginia and later

transferred back to the Northern Division of the Eastern District of Michigan. Id. Respondent,

United States of America, filed a motion to dismiss on September 5, 2019 contending that the

Petition was untimely filed. ECF No. 56.

                                                       I.

       The Antiterrorism and Effective Death Penalty Act (AEDPA) sets a one-year statute of

limitations for Motions to Vacate under 28 U.S.C. § 2255. Because Petitioner did not appeal, his

judgment became final on October 4, 2017. As such, the statute of limitations for a Motion to

Vacate closed on October 4, 2018. Petitioner did not file his Motion to Vacate until April 29, 2019

– more than six months after the statute of limitations expired. Accordingly, Petitioner’s Motion

to Vacate will be denied and Respondent’s Motion to Dismiss will be granted.
                                                          II.

       Having considered the matter, the Court concludes that reasonable jurists would not dispute

whether Petitioner’s motion to vacate was time-barred. Accordingly, a certificate of appealability

is not warranted in this case. The Court further concludes that Petitioner should not be granted

leave to proceed in forma pauperis on appeal, as any appeal would be frivolous. See Fed. R. App.

P. 24(a).

                                                         III.

       Accordingly, it is ORDERED that Petitioner’s Motion to Vacate, ECF No. 52, is DENIED

as untimely.

       It is further ORDERED that Respondent’s Motion to Dismiss, ECF No. 56, is

GRANTED.

       It is further ORDERED that a certificate of appealability is DENIED.

       It is further ORDERED that leave to proceed in forma pauperis on appeal is DENIED.



       Dated: September 19, 2019                                             s/Thomas L. Ludington
                                                                             THOMAS L. LUDINGTON
                                                                             United States District Judge


                                                PROOF OF SERVICE

                        The undersigned certifies that a copy of the foregoing order was served
                        upon each attorney of record herein by electronic means and to Robert
                        Ray Castillo #54618-039, PETERSBURG MEDIUM FEDERAL
                        CORRECTIONAL INSTITUTION, Inmate Mail/Parcels, P.O. BOX
                        90043, PETERSBURG, VA 23804 by first class U.S. mail on
                        September 19, 2019.

                                                         s/Kelly Winslow
                                                         KELLY WINSLOW, Case Manager




                                                         -2-
